550 Pa. 228 (1998)
704 A.2d 631
The PENNSYLVANIA SCHOOL BOARDS ASSOCIATION, INC.; the Philadelphia School District and David Hornbeck, Superintendent of the Philadelphia School District, Appellants
v.
COMMONWEALTH ASSOCIATION OF SCHOOL ADMINISTRATORS, Teamsters Local 502; Thomas Ridge, Governor of the Commonwealth of Pennsylvania; Eugene Hickok, Secretary of Education of the Commonwealth of Pennsylvania; and the Commonwealth of Pennsylvania, Appellees.
Supreme Court of Pennsylvania.
January 6, 1998.


*229 ORDER

PER CURIAM.
Subsequent to our having noted probable jurisdiction in this case to review the Commonwealth Court's denial of a request for a preliminary injunction, the Commonwealth Court sustained appellees' preliminary objections with the result that subject matter jurisdiction was held to be lacking and the case was transferred to the court of common pleas. The request by appellants that we nevertheless proceed with review by exercising discretionary jurisdiction is denied. Appeal dismissed.